DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 11th, 2022 has been entered. Claims 8-14 have been amended. Claim 15 is added. Claims 8-15 are currently pending.

Response to Arguments
Applicant's arguments filed on January 11th, 2022 have been fully considered but they are not persuasive.
Regarding amended claim 8, please see updated 35 USC § 103 rejection below.
The argument that “while Hallouin's sleeve may be degradable or disintegratable, it being water-soluble and absorbent does not follow; Hallouin does not teach or suggest a mechanism by which its sleeve disintegrates” on page 3 of the Applicant’s remarks have been fully considered but they are not persuasive.
Hallouin teaches that “the sleeve can be disposed of down the toilet” (col. 9 line 12-13), implying that the sleeve is as safe as toilet paper to be disposed of down the toilet. Therefore, the sleeve must be made of a material substantially similar to that of toilet paper, which is both water-soluble and absorbent.
In response to Applicant’s argument that “Hallouin also fails to teach that its sleeve is "provided with an adhesive zone on an outer surface thereof””, a feature that is 
In this case, the primary reference Perlhagen already discloses a device for aseptic collection of urine (“device for collection of uncontaminated urine”; Abstract; Fig. 1) for subjects who do not have bladder control (“small children”; Abstract) which comprises: an adhesive zone on its outer surface (adhesive surfaces 8; Col. 4 lines 16-22).
In response to the argument that “the outstanding Action also acknowledges that Hallouin does not teach that the sleeve has "a flattened cylindrical shape," the previous Office Action stated that “Hallouin does not explicitly teach that the housing (“sleeve”; Col. 8 lines 56-58) is of flattened cylindrical shape. However, Hallouin implicitly teaches that the housing (“sleeve”; Col. 8 lines 56-58) is of a “flattened cylindrical shape.” Hallouin teaches that the housing (“sleeve”; Col. 8 lines 56-58) is “intended to cover the entire or a portion of the absorbent element 2” (Col. 8 lines 56-57), “which can exhibit a rectangular or a substantially rectangular shape” (col. 5 lines 52-53). A rectangle is a flattened cylindrical shape. Therefore, the housing (“sleeve”; Col. 8 lines 56-58) can be a flattened cylindrical shape, which is rectangular, in order to cover the entire rectangular absorbent element.
Furthermore, Applicant's argument “that the shape enables the functionality of the claimed invention, namely, for storing the urine collection bag "overlaid on itself under tension" within the housing, such that, upon disintegration of the housing, the urine collection bag "return[s] to its original shape when the tubular housing 1 is torn by the joint action of its dissolution due to contact with the first stream of urine and the elastic deployment of said annular edge 2" on page 4 of Applicant’s Remarks fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. No persuasive evidence has been given to substantiate that the shape of the housing is significant to the claimed invention.
In response to applicant's argument that “Igel fails to teach that the tube is under tension” on page 4 of Applicant’s Remarks, a recitation of the intended use of the claimed invention, “under tension” in the present case, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Igel teaches “a flexible and foldable plastic tube” folded and overlaid on itself (Col. 3 lines 9-18; Fig. 1-3) and is capable of being under tension. Therefore, Igel’s teaching of “a flexible and foldable plastic tube” folded and overlaid on itself (Col. 3 lines 9-18; Fig. 1-3) meets the claim.
 In response to applicant’s argument that “Lipinsky fails to teach that the film "acts as a shutter for the collected urine, but allows the urine to enter into the urine collection bag," Lipinsky does indeed teach that the film (protective film layer 130; Fig. which can act as a shutter for the collected urine (“maintains the sterility of the urine sample collection device 10 before it is used”; [0061]), but allows the urine to enter into the urine collection bag after being “peeled off from the top opening of the collection vessel” ([0061]). Alternatively, Lipinsky also teaches a film (“urine flow barrier shield 102”; [0053]) that "acts as a shutter for the collected urine, but allows the urine to enter into the urine collection bag", as recited in claim 9 ([0053]-[0055]).
Accordingly, the 35 USC § 103 rejections are maintained. Please see 35 USC § 103 rejection discussion for claim 15 below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Element 1a in Fig. 2 is labeled as a “strip of adhesive material” in line 6-7 on page 6. The specification do not specify that the “strip of adhesive material” is part of, consisting of, or is the “adhesive zone.” Therefore, the “adhesive zone” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claim 8 is objected to because of the following informalities:
“the aseptic collection” (line 1) should be amended to --aseptic collection-- for clarity.
Claim 9 is objected to because of the following informalities:
“the collected urine” should be amended to --collected urine-- for clarity.
“the urine collection bag” should be amended to --the urine collection container-for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perlhagen, et. al. (US 7160256) in view of Hallouin (US 9241844), further in view of Igel (US 3406690).
Regarding claim 8, Perlhagen discloses a device for aseptic collection of urine (“device for collection of uncontaminated urine”; Abstract; Fig. 1) for subjects who do not have bladder control (“small children”; Abstract) comprising:
	a urine collecting container including a bag (collection bag 1; Col. 3 lines 14-15; Fig. 1) made of flexible material (“plastic film made of a thermoplastic material like polyethylene or polypropylene”; Col. 3 lines 17-20), having a storage zone (see Annotated Fig. 1), and 
	an edge zone (flange 6; Col. 3 lines 38-41; Fig. 1) made of an elastic and semi-rigid material (“plastic material”; Col. 3 lines 23-25; Fig. 1-3) and disposed at a base of the bag (see Annoated Fig. 1), the edge zone including a plurality of passage holes (channel 5; Col. 3 lines 35-36; Fig. 1) and a central zone (opening 4; Col. 3 lines 30-35; Fig. 1); 

Perlhagen fails to disclose a housing made of a water-soluble and absorbent material, the housing having a flattened cylindrical shape; and wherein, in an initial position, the bag is folded and overlaid on itself under tension; the storage zone of the bag is folded over itself; the bag of flexible material is inserted into the housing.
However, Hallouin teaches an “absorbent diaper type structure” with a housing (“sleeve”; Col. 8 lines 56-58) made of water-soluble and absorbent material (“degradable and/or disintegratable”, “intended to retain the non fluid bodily secretions”; Col. 8 lines 59-64) in order to make the housing (“sleeve”; Col. 8 lines 56-58) flushable while preventing “the contact of the fecal matter” (Col. 9 lines 2-4) with the enclosed element. Therefore it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to enclose Perlhagen’s disclosure with the housing (“sleeve”; Col. 8 lines 56-58), as taught by Hallouin, to avoid contamination of the urine collection bag by fecal matter or other bodily secretions and achieve aseptic urine collection and to make such protective housing (“sleeve”; Col. 8 lines 56-58) toilet-flushable and safe for septic systems (col. 8 line 67).
Hallouin does not explicitly teach that the housing (“sleeve”; Col. 8 lines 56-58) having a flattened cylindrical shape. However, Hallouin teaches that the housing (“sleeve”; Col. 8 lines 56-58) is “intended to cover the entire or a portion” (Col. 8 lines 56-57) of the enclosed element, inserted into said housing (“sleeve intended to envelop an absorbent element”; col. 4 line 48). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to housing to have flattened cylindrical shape, in order to cover the entire or a portion of the rectangular absorbent element (Col. 8 lines 56-57). Absent persuasive evidence that the flattened cylindrical shape is critical to the claimed invention, the configuration of the housing having a flattened cylindrical shape is a matter of design choice since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, Igel teaches a urine collecting container (“flexible pediatric urine collector”; Col. 1 lines 43-44; Fig. 1-3) that is plastic and in an initial position, the bag is folded and overlaid on itself under tension, the storage zone of the bag is folded over itself (Col. 3 lines 9-18; Fig. 1-3) in order to allow for the container (“collector”; Col. 3 lines 14-15; Fig. 2) to “be packaged and shipped flat” (Col. 3 lines 14-15). Therefore it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to fold or overlaid Perlhagen’s urine collecting container, as taught by Igel, in order to be able to package and ship the container (“collector”; Col. 3 lines 14-15; Fig. 2) flatly, thus easing shipping and handling (col. 3 lines 14-15).


    PNG
    media_image1.png
    759
    635
    media_image1.png
    Greyscale

Annotated Fig. 1

Regarding claim 10, Perlhagen discloses that the flexible material of bag is a plastic material (“thermoplastic material like polyethylene or polypropylene”; Col. 3 lines 17-20).
Regarding claim 11, Perlhagen discloses that the elastic and semi-rigid material of said edge zone is a plastic material 
Regarding claim 12, Perlhagen discloses that the urine collection container is made from a unitary piece or one or more sealed pieces (“manufactured from one or several pieces of material”; Col. 3 lines 17-18).
Regarding claim 13, Perlhagen discloses that the device (“device for collection of uncontaminated urine”; Abstract; Fig. 1) is sterile (Abstract).
Pearlhagen does not disclose that the device is packed in a sterile package.
However, Igel teaches that the device (“urine collectors”; Col. 3 line 6; Fig. 1-3) is packed in a sterile package (“packaged in sterile containers”; Col. 3 lines 6-8) to maintain sterility. Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to package the device of Perlhagen in a sterile package, as taught by Igel, in order to keep the device (“urine collectors”; Col. 3 line 6; Fig. 1-3) sterile and thus achieving aseptic urine collection (col. 3 line 7-8).
Regarding claim 14, Perlhagen discloses that the device (“collection bag 1”; Col. 3 lines 14-15; Fig. 1) is of single use (“disposable device”; Col. 1 lines 62-64).
Regarding claim 15, Perlhagen/Hallouin fails to disclose the bag of flexible material returns to an unfolded configuration upon dissolution of the housing due to contact between the housing and a liquid. However, Igel teaches the bag of flexible material (“flexible pediatric urine collector”; Col. 1 lines 43-44; Fig. 1-3) returns to an unfolded configuration (“pulled out to expand the collector”; col. 3 lines 17-18) upon dissolution of the housing due to contact between the housing and a liquid (“removed from its packaging”; col. 3 lines 16-17). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Perlhagen/Hallouin’s device such that the bag of flexible material returns to an unfolded .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Perlhagen, et al/Hallouin/Igel and further in view of Lipinsky et. al. (US 20140276216).
Regarding claim 9, Perlhagen/Hallouin/Igel fails to teach that the opening includes a film which acts as a shutter for the collected urine, but allows the urine to enter into the urine collection bag. However, Lipinsky teaches an “urine sample collection device” (10; Page 3 Par. [0035]; Fig. 3) whose opening (“top opening”; Fig. 13) includes a film (protective film layer 130; Fig. 13) which can act as a shutter for the collected urine (“maintains the sterility of the urine sample collection device 10 before it is used”; [0061]), but allows the urine to enter into the urine collection bag after being “peeled off from the top opening of the collection vessel” ([0061]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Perlhagen/Hallouin/Igel’s device such that the opening includes a film which acts as a shutter for the collected urine, but allows the urine to enter into the urine collection bag, as taught by Lipinsky, in order to preserve the sterility of the urine collector as well as preventing contamination of the sample after collection ([0061]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dunkin (US 20080183102 A1) - A urine collection device made of a flexible, liquid-impermeable vessel or collection bag in which there is a urine entry site and which is sealed on all other sides, against loss of urine. The vessel may be a plastic bag, hermetically sealed against entry or exit of liquid except for a liquid entry site to allow the inflow of urine from the patient into the bag. The bag may be propped up interiorly by the inclusion of a lightweight, flexible filler agent, such as a soft, interstitial material, preferably a non-absorbent or only partly absorbent material, to give depth to the device and accommodate, more directly, entry of liquid into the collection device. While the interstitial material is preferred, a solid flexible scaffolding structure, or individual spacers may be employed to keep the bag propped open.
Co (US 20070185466 A1) - disposable urine collector assembly includes a diaper (10) having at the middle an adhesive patch 32 with opening placed over the urinary organ to catch urine and send it to the plastic collection bag (20) situated on the other side of the diaper. The collection bag is made of a small inner bag (24) enclosed in a bigger outer bag (26) with provision for transfer of urine from the inner to the outer bag, however, minimizing reverse or back flow.
Roessler et al. (US 5405342 A) - A disposable article, such as a diaper, for absorbing and containing urine and other body exudates has an absorbent insert pad that may be flushed in a toilet.
Hanifl et al. (US 4804377 A) - A urine collector of the type having a flexible collection bag and an adhesively-faced attachment member joined to the bag and which is adapted for attachment to the uro-genital area of an infant or small child. The attachment member is fabricated from a flexible, preformed material such as a foamed plastic and has a barrier formed therein having a raised, curved bulge which is shaped to span the perineum of an infant.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785